Citation Nr: 1609512	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-33 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a chronic gastrointestinal disease, to include as secondary to service-connected posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to March 1968 including service in Vietnam.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio that declined to reopen the claim of service connection for chronic gastrointestinal disease previously claimed as H-pylori gastritis.  

In a March 2014 decision, the Board reopened and remanded the matter of service connection for a chronic gastrointestinal disease to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been returned to the Board for appellate review. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this appeal, the Veteran seeks service connection for chronic gastrointestinal disease on the basis that he believes it is due to H. pylori infection in Vietnam.  The claim was remanded for a medical examination and opinion on this matter in March 2014.  The VA examiner noted in the May 2014 report that the Veteran had duodenitis, helicobacter pylori infection and peptic ulcer, first treated in 1995.  He opined that it is as likely as not that the infection of H. pylori occurred in service.  He explained however, this is less likely than not the underlying reason for the Veteran's continuing symptoms related to his duodenitis.  The rationale was as follows:

He admits to continuing etoh use which he has a hx of significant use. The h. pylori was treated but vet continues w/ symptoms related to duodenitis. The initial H. pylori infection tends to be transmitted more frequently in developing countries from contaminated food or water. Vietnam would have been an environment that had a higher rate of transmission. Per Up-to-date online. "H. pylori is probably spread by consuming food or water contaminated with fecal matter... In the United States and other developed countries, infection with H. pylori is unusual during childhood but becomes more common during adulthood. However, in developing countries, most children are infected with H. pylori before age 10."

C-file is silent as to when these symptoms began (prior to 1995) but there is a letter and family statements noting that vet had symptoms since service.

The Board finds the examination inadequate inasmuch as it is unclear regarding whether there is any current chronic gastrointestinal disorder other than duodenitis that is a residual of H. pylori infection, which the examiner indicates was contracted in service.  The examination contains diagnosis of peptic ulcer disease, but there is no opinion as to whether there is current disease of this nature and, if so, it's etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Moreover, in February 2016 argument before the Board, the Veteran's accredited representative first argued that service connection is warranted for chronic gastrointestinal disease secondary to service-connected posttraumatic stress disorder (PTSD).  In this regard, he submitted 2007 testimony from a congressional hearing by a National Institute of Mental Health Director on the issue of a causal relationship between PTSD and chronic medical disorders, to include gastrointestinal problems.  The representative urges that additional medical opinion evidence be obtained in the Veteran's case, if not already of record, based on this theory of secondary service connection.  As no such opinion is of record, the Board finds that one should be obtained prior to appellate review in order to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice that includes the criteria required for service connection for chronic gastrointestinal disease as secondary to service-connected PTSD.

2.  Conduct any outstanding development required for the claim of service connection for chronic gastrointestinal disease as secondary to PTSD.

3.  Return the claim to the examiner who performed the May 2014 medical opinion, or a suitable substitute.  Following a review of the record, to include the VBMS/VVA records, the examiner should:

   (a) state whether there is any peptic ulcer disease found to be present, or diagnosed during the appellate period and, if so, whether it is at least as likely as not (50 percent probability or more) that it had its onset in service or is otherwise related to a disease or injury in active duty service to include H. pylori infection; 
   
   (b) state whether it is at least as likely as not (50 percent probability or more) that there is any residual disability from the Veteran's in-service H. pylori infection found to be present, or diagnosed during the appellate period, and if so, what is that disability; and 
   
   (c) state whether it is at least as likely as not (50 percent probability or more) that any chronic gastrointestinal disease found to be present, or diagnosed during the appellate period, was caused or aggravated by service-connected PTSD.  In this regard, the examiner's attention is directed to the 2007 testimony from a congressional hearing by a National Institute of Mental Health Director on the issue of a causal relationship between PTSD and chronic medical disorders, to include gastrointestinal problems submitted by the Veteran's representative in February 2016.

The examiner should provide a rationale for this opinion. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran has been found competent to report symptoms, and that his reports must be considered in formulating the requested opinions.

3.  Ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim for service connection on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




